DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tunnel assembly removable inner floor portion must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 321 in Figure 9.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in page 6 of the description: 180A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “132” has been used to designate both a tunnel assembly removable inner floor portion and the front side of the housing assembly.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 states: “at least one lid member of the top portion assembly pivotally coupled to the top portion assembly adapted to open or close with pet entry and exit.” It is unclear as to how the lid member opens and closes with pet entry and exit as there does not appear to be a mechanism to allow the cat to open and close the lid. The specification and figures do not further clarify this limitation.
Claims 2-8 are rejected to as being dependent on a rejected base claim
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states “at least one lid member of the top portion assembly pivotally coupled to the top portion assembly adapted to open or close with pet entry and exit.” It is unclear as to how the lid member opens and closes with pet entry and exit as there does not appear to be a mechanism to allow the cat to open and close the lid. Since the specification and figures do not further clarify this, the limitation is rendered indefinite.
Claim 1 recites the limitation "the top portion assembly" in line 5. Since previously only a “removable top portion assembly” was mentioned, and these two limitations have different reference numbers (the top portion assembly is 180 and removable top portion assembly is 190) then there is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the top portion assembly" in line 4. Since previously only a “removable top portion assembly” was mentioned, and these two limitations have different reference numbers (the top portion assembly is 180 and removable top portion assembly is 190) then there is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the top portion assembly" in line 7. Since previously only a “removable top portion assembly” was mentioned, and these two limitations have different reference numbers (the top portion assembly is 180 and removable top portion assembly is 190) then there is insufficient antecedent basis for this limitation in the claim.
Claim 20 states “the method further including the step of incorporating an opening the removable top portion.” It is unclear what the applicant intended with this step of the method therefore this limitation is rendered indefinite.
Claims 2-8, 10-17, and 19 are rejected to as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7-9, 11-13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Woody (US 8881680) in view of Goddard et al. (US 2017/0006821).
Regarding Claim 1, Woody discloses an encapsulated pet litter box mountable to a wall (Figure 2A) comprising: a housing assembly adapted to receive or contain at least one pet and dimensionally large enough to allow a pet to turn about therein (Figure 1), the housing assembly having a removable bottom portion (trays 90a and 90b), at least a front (front wall 62) and a rear sidewall (rear wall 64) portion, and a removable top portion assembly (lid 130), an enclosed tunnel assembly (tunnel section 24) disposed on and extending partially through the housing assembly and adapted to receive or contain at least one pet and dimensionally large enough to allow the pet to crawl therethrough (Figure 2A), the enclosed tunnel assembly having an open distal end (connector end 30) and an open proximal end (door 22), the distal end of the tunnel assembly coupled to and extending from the at least one sidewall portion of the housing assembly (Figure 2A); and a flap assembly (flap-type door 22) pivotally coupled to a top portion of the proximal end of the enclosed tunnel assembly (Figure 2A), the flap assembly adapted, when in a resting state, to substantially cover the open proximal end of the enclosed tunnel assembly (Figure 1).
Woody fails to disclose at least one lid member of the top portion assembly pivotally coupled to the top portion assembly adapted to open or close with pet entry and exit.
However, Goddard teaches at least one lid member (lid 28) of the top portion assembly pivotally coupled to the top portion (hinge 41) assembly adapted to open or close with pet entry and exit (Figure 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the top portion of Woody to have a pivotally coupled lid as taught by Goddard, in order to allow to user to easily access the inside of the litter container.
Regarding Claim 3, Woody and Goddard teach the pet litter box of claim 1. Woody further discloses the encapsulated pet litter box mountable to a wall wherein at least one vent portion (louvers 156) adapted to allow air therethrough is disposed within the at least one sidewall portion (Figure 1).
Regarding Claim 4, Woody and Goddard teach the pet litter box of claim 1. Woody further discloses the encapsulated pet litter box mountable to a wall wherein a bottom portion of the housing assembly includes a removable inner floor portion (tray slide plates 95) that is planarly and respectively disposed to cover a top surface of the bottom portion of the housing assembly (Figure 1).
Woody fails to disclose a tunnel assembly removable inner floor portion that is planarly and respectively disposed to cover a top surface of a floor portion of the tunnel assembly.
However, Goddard teaches a tunnel assembly removable inner floor portion that is planarly respectively disposed to cover a top surface of a floor portion of the tunnel assembly (“In the corridor of the porthole is 32/36, a tray can be attached” Paragraph [0047]; Figure 6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the tunnel assembly of Woody, with the removable tray of Goddard, in order to allow the user to easily clean the tunnel without disassembling the entire litter box.
Regarding Claim 5, Woody and Goddard teach the pet litter box of claim 1. Woody further discloses the encapsulated pet litter box mountable to a wall wherein a wall attachment assembly for the housing assembly is coupled to the proximal end of the housing assembly (interior mounting frame 26 and external mounting channel 76), wherein the wall attachment assembly is adapted to allow the housing assembly to be removably coupled to the wall (“The stationary tunnel section 24 is inserted through the prepared rectangular opening and is attached by the interior mounting frame 26 to an interior wall using common fasteners 108” Col. 4 lines 25-28).
Regarding Claim 7, Woody and Goddard teach the pet litter box of claim 1.
Woody fails to disclose the encapsulated pet litter box mountable to a wall wherein at least one right-side handle member and at least one left-side handle member are disposed on an exterior portion of the at least one sidewall portion, the handle members adapted for lifting the housing assembly.
However, Goddard teaches the encapsulated pet litter box mountable to a wall wherein at least one right-side handle member (handle 24) and at least one left-side handle member (handle 24 on other side) are disposed on an exterior portion of the at least one sidewall portion, the handle members adapted for lifting the housing assembly (Figure 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the sidewalls of Woody with the handles of Goddard, in order to allow the user to easily mount and dismount the litterbox from the wall.
Regarding Claim 8, Woody and Goddard teach the pet litter box of claim 1. Woody further discloses the encapsulated pet litter box mountable to a wall wherein the enclosed tunnel assembly is detachable from the housing assembly (sealing features 32 and 34 Figure 2b).
 Regarding Claim 9, Woody discloses an encapsulated cat litter box mountable to a wall comprising: a substantially cuboid housing assembly adapted to contain at least one cat and allow the cat to turn about therein (Figure 1), the housing assembly having a removable bottom portion (trays 90a and 90b), four sidewall portions (walls 62, 63, 64, and 65), and a removable top portion assembly (lid 130), at least one lid member of the top portion assembly on top adapted to be in a substantially open or closed state (Figure 1), an enclosed tunnel assembly (tunnel section 24) adapted for the at least one housecat to crawl therethrough, the enclosed tunnel assembly removably coupled (sealing features 32 and 34 Figure 2b) to a front side of the housing assembly and offset to one side of the housing assembly (Figure 1), the tunnel assembly having an open distal end (connector end 30) and an open proximal end (door 22), the tunnel assembly coupled to the at least one sidewall portion by the distal end of the tunnel assembly (Figure 1), the tunnel assembly extending from the at least one sidewall portion and defining a proximal end of the housing assembly on the front side of the housing assembly (Figure 1- tunnel slightly offset to one side), the tunnel assembly adapted to be disposed through the wall structure (wall 200; Figure 2a); a removable tray member (tray slide plates 94 and 95) disposed within the housing assembly adapted to contain a cat litter material therein (litter 210; Figure 2a); and a flap assembly (flap-type door 22) pivotally coupled to a top portion of the proximal end of the enclosed tunnel assembly (Figure 2a), the flap assembly adapted, when in a resting state, to substantially cover the open proximal end of the enclosed tunnel assembly (Figure 1).
Woody fails to disclose at least one lid member of the top portion assembly pivotally coupled to the top portion assembly adapted to be in a substantially open or closed state.
However, Goddard teaches at least one lid member (lid 28) of the top portion assembly pivotally coupled (hinge 41) to the top portion assembly adapted to be in a substantially open or closed state (Figure 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the top portion of Woody to have a pivotally coupled lid as taught by Goddard, in order to allow to user to easily access the inside of the litter container.
Regarding Claim 11, Woody and Goddard teach the pet litter box of claim 9. Woody further discloses the encapsulated cat litter box mountable to a wall wherein at least one left side vent portion (louvers 156) disposed on a left sidewall portion of the housing assembly is adapted to allow air therethrough (Figure 1).
Woody fails to disclose at least one right side vent portion disposed on a right sidewall portion of the housing assembly is adapted to allow air therethrough.
However, Goddard teaches at least one left side vent portion disposed on a left sidewall portion of the housing assembly (vent slots 23) and at least one right side vent portion disposed on a right sidewall portion of the housing assembly (vent slots 23) are each adapted to allow air therethrough (Figures 1 and 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the left side vent of Woody with the additional right side vent of Goddard, in order to prevent a buildup of unwanted smells in the interior of the litter box, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding Claim 12, Woody and Goddard teach the pet litter box of claim 9. Woody further discloses the encapsulated cat litter box mountable to a wall wherein a bottom portion removable inner floor portion (tray slide plates 95) is planarly and respectively disposed to cover a top surface of the bottom portion of the housing assembly (Figure 1).
Woody fails to disclose a tunnel assembly removable inner floor portion that is planarly and respectively disposed to cover a top surface of a floor portion of the tunnel assembly.
However, Goddard teaches a tunnel assembly removable inner floor portion that is planarly and respectively disposed to cover a top surface of a floor portion of the tunnel assembly (“In the corridor of the porthole is 32/36, a tray can be attached” Paragraph [0047]; Figure 6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the tunnel assembly of Woody, with the removable tray of Goddard, in order to allow the user to easily clean the tunnel without disassembling the entire litter box.
Regarding Claim 13, Woody and Goddard teach the pet litter box of claim 9. Woody further discloses the encapsulated cat litter box mountable to a wall wherein a wall attachment assembly is coupled to the proximal end of the at least one sidewall portion of the proximal end of the housing assembly (interior mounting frame 26 and external mounting channel 76).
Woody fails to disclose the wall attachment assembly having at least two inverted-U-shaped attachment points adapted to removably couple the housing assembly to a corresponding at least two anchor points at least partially imbedded in the wall.
However, Goddard discloses the wall attachment assembly having at least two attachment points (ledger receiving mount 34) adapted to removably couple the housing assembly to a corresponding at least two anchor points at least partially imbedded in the wall (ledger receiving hook 33 mounted on building; “a complimentary ledger receiving mount 34 that secures the receiving ledger or hook 33 to removably secure the containment box 26 onto a building.” Paragraph [0036]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the wall attachment assembly of Woody, with the two attachment points and two anchor points of Goddard, in order to allow the user to easily mount and dismount the litter box when needed. Additionally, it would have been obvious to have modified the attachment points to be inverted U-shaped, in order to easily latch on to the anchor points and prevent the box from tipping, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Regarding Claim 16, Woody and Goddard teach the pet litter box of claim 9.
Woody fails to disclose the encapsulated cat litter box mountable to a wall of claim 9 wherein a right-side handle member and a left-side handle member are respectively disposed on an exterior portion of the right and left sidewall portions substantially flush to and inward from the sidewall portions and adapted for lifting the housing assembly by inserting the fingers of a carrier's hands therein.
However, Goddard discloses the encapsulated cat litter box mountable to a wall wherein a right-side handle member (handle 24) and a left-side handle member (handle 24 on other side) are respectively disposed on an exterior portion of the right and left sidewall portions substantially flush to and inward from the sidewall portions and adapted for lifting the housing assembly by inserting the fingers of a carrier's hands therein (Figure 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the sidewalls of Woody with the handles of Goddard, in order to allow the user to easily mount and dismount the litterbox from the wall.
Regarding Claim 17, Woody and Goddard teach the pet litter box of claim 9. Woody further discloses the encapsulated cat litter box mountable to a wall wherein the enclosed tunnel assembly is detachable from the housing assembly (sealing features 32 and 34 Figure 2b).
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Woody in view of Goddard as applied to claim 1 and 9 above, and further in view of Malachowski (US 7530331).
Regarding Claim 2, Woody and Goddard teach the pet litter box of claim 1.
Woody fails to disclose the encapsulated pet litter box mountable to a wall wherein at least one window portion is disposed within the at least one sidewall portion and configured to allow viewing therethrough.
However, Malachowski teaches the encapsulated pet litter box mountable to a wall wherein at least one window portion is disposed within the at least one sidewall portion and configured to allow viewing therethrough (window 52; Figure 4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the walls of Woody with the window of Malachowski, in order to allow natural light to illuminate the interior space and allow the pet to see.
Regarding Claim 10, Woody and Goddard teach the pet litter box of claim 9.
Woody fails to disclose the encapsulated cat litter box mountable to a wall wherein a window portion is disposed on the distal side end of the housing assembly on the back side of the housing assembly and configured to allow viewing therethrough.
However, Malachowski teaches the encapsulated cat litter box mountable to a wall wherein a window portion is disposed on the distal side end of the housing assembly on the back side of the housing assembly and configured to allow viewing therethrough (window 52; Figure 4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the walls of Woody with the window of Malachowski, in order to allow natural light to illuminate the interior space and allow the pet to see.
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Woody in view of Goddard as applied to claim 1 and 9 above, and further in view of Dix (US 10709106).
Regarding Claim 6, Woody and Goddard teach the pet litter box of claim 1.
Woody fails to disclose the encapsulated pet litter box mountable to a wall wherein the housing assembly includes at least one or more extendable leg assemblies which are coupled to the removable bottom portion of the housing assembly.
However, Dix teaches the encapsulated pet litter box mountable to a wall wherein the housing assembly includes at least one or more extendable leg assemblies (legs 703; Figure 8) which are coupled to the removable bottom portion of the housing assembly (Figure 7).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the litter box of Woody with the extendable legs of Dix, in order to allow the litter box to be placed at any window height in different locations.
Regarding Claim 14, Woody and Goddard teach the pet litter box of claim 9.
Woody fails to disclose the encapsulated cat litter box mountable to a wall wherein four or more extendable leg assemblies are coupled to the removable bottom portion of the housing assembly.
However, Dix teaches the encapsulated cat litter box mountable to a wall wherein four or more extendable leg assemblies (legs 703; Figure 8) are coupled to the removable bottom portion of the housing assembly (Figure 7).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the litter box of Woody with the extendable legs of Dix, in order to allow the litter box to be placed at any window height in different locations.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Woody in view of Goddard and Dix as applied to claim 14 above, and further in view of Hawks (US 20200245588).
Regarding Claim 15, Woody, Goddard, and Dix teach the pet litter box of claim 14.
Woody fails to disclose the encapsulated cat litter box mountable to a wall wherein a top surface of the removable bottom portion of the housing assembly is at least partially concave with inward slopes connecting substantially at the respective centers.
However, Hawkes teaches the encapsulated cat litter box mountable to a wall wherein a top surface of the removable bottom portion of the housing assembly is at least partially concave with inward slopes connecting substantially at the respective centers (“The catch tray 4, which is placed under the access ramp 3, shall be a generally concave piece” Paragraph [0015]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the trays of Woody, with the concave slop of Hawkes, in order to prevent excess urine from leaking off of the sides of the tray.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Woody (US 8881680) in view of Goddard et al. (US 2017/0006821) and Dix (US 10709106).
Regarding Claim 18, Woody discloses a method for installing an encapsulating a pet litter box mountable to a wall, the method comprising the steps of: cutting a hole through a wall (“The cat door assembly 20 is affixed to the structural wall 200 by preparing the structural wall 200 with a rectangular opening dimensioned to fit the stationary tunnel section 24” Col. 4 lines 22-25); a substantially cuboid housing assembly adapted to contain at least one house cat and allow the cat to turn about therein (Figure 1), the housing assembly having a removable bottom portion (trays 90a and 90b), four sidewall portions (walls 62, 63, 64, and 65), and a removable top portion assembly (lid 130), at least one lid member of the top portion assembly on top adapted to be in a substantially open or closed state (Figure 1), the housing assembly positioned so an offset opening (25) in a front side of the housing is aligned with the hole through the wall (Figures 1 and 2a); coupling the proximal end of the housing assembly to the wall attachment assembly (Figure 2a), inserting an enclosed tunnel assembly substantially through the hole through the wall on a side of the wall opposite the housing assembly, the enclosed tunnel assembly adapted to allow the at least one cat to crawl therethrough (Figure 1 and 2a); removably coupling the enclosed tunnel to the front side of the housing assembly (Figure 1), the tunnel assembly having an open distal end (connector end 30) and an open proximal end (door 22), the tunnel assembly coupled to the at least one sidewall portion by the distal end of the tunnel assembly (Figure 2a), the tunnel assembly extending from the at least one sidewall portion and defining a proximal end of the housing assembly on the front side of the housing assembly (Figure 1); and setting a removable tray member within the housing assembly containing a cat litter material therein (tray slide plates 94 and 95; litter 210).
Woody fails to disclose the method including extendable leg assemblies, at least one lid member of the top portion assembly pivotally coupled to the top portion assembly adapted to be in a substantially open or closed state, and at least two inverted-U-shaped attachment points adapted to removably couple the housing assembly to a corresponding at least two anchor points at least partially imbedded in the wall.
However, Goddard teaches at least one lid member (lid 28) of the top portion assembly pivotally coupled to the top portion assembly (hinge 41) adapted to be in a substantially open or closed state (Figure 3), and at least two inverted-U-shaped attachment points (ledger receiving mount 34) adapted to removably couple the housing assembly to a corresponding at least two anchor points at least partially imbedded in the wall (ledger receiving hook 33 mounted on building; “a complimentary ledger receiving mount 34 that secures the receiving ledger or hook 33 to removably secure the containment box 26 onto a building.” Paragraph [0036]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the top portion of Woody to have a pivotally coupled lid as taught by Goddard, in order to allow to user to easily access the inside of the litter container and to have provided the wall attachment assembly of Woody, with the two attachment points and two anchor points of Goddard, in order to allow the user to easily mount and dismount the litter box when needed. Additionally, it would have been obvious to have modified the attachment points to be inverted U-shaped, in order to easily latch on to the anchor points and prevent the box from tipping, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Additionally, Dix teaches extendable leg assemblies (legs 703; Figure 8).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the litter box of Woody with the extendable legs of Dix, in order to allow the litter box to be placed at any window height in different locations.
Regarding Claim 19, Woody, Goddard, and Dix teach the method of claim 18. Woody further discloses the method for installing an encapsulating a cat litter box mountable to a wall, the method further including installing a flap assembly pivotally coupled to a top portion of the proximal end of the enclosed tunnel assembly (flap-type door 22), the flap assembly adapted, when in a resting state, to substantially cover the open proximal end of the enclosed tunnel assembly (Figure 1), the flap assembly giving way to allow a cat to move past before returning to the resting state (Figure 1).
Regarding Claim 20, Woody, Goddard, and Dix teach the method of claim 18.
Woody fails to disclose the method for installing an encapsulating a cat litter box mountable to a wall, the method further including the step of incorporating an opening the removable top portion to access the removable tray member within the housing assembly containing the cat litter material therein to at least one or more of add cat litter, remove cat litter, and remove cat waste from the cat litter.
However, Goddard teaches the method for installing an encapsulating a cat litter box mountable to a wall, the method further including the step of incorporating an opening the removable top portion (lid 28) to access the removable tray member within the housing assembly (Figure 3) containing the cat litter material therein to at least one or more of add cat litter, remove cat litter, and remove cat waste from the cat litter (Paragraph [0039]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the litter box of Woody, to allow the user to access and replace the litter through the top portion, in order to allow the user to easily remove used litter and prevent a buildup of excess waste.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gershenov (US 2021/0368734), Cameron (US 5975017), Goddard-Imel (US D938667), and Larson et al (US 2011/0146583) are considered relevant prior art as they pertain to similar cat litter box enclosures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALANNA KAY PETERSON whose telephone number is (571)272-6126. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.P./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642